Citation Nr: 1729586	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  12-28 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss disability. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Nelson, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from February 1959 to June 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In May 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the evidentiary record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is required prior to the adjudication of the Veteran's claims of entitlement to service connection for left ear hearing loss and tinnitus.

The Veteran was last afforded a VA audiological examination in April 2010.  Although the Veteran had left ear hearing loss for VA purposes, the examiner determined that it was less likely than not due to service.  

However, during the Veteran's May 2017 videoconference hearing, he testified that he had been receiving treatment for his claimed hearing loss at the Jamaica Plain VA Medical Center for approximately seven years.  He also testified that a medical professional at the Jamaica Plain VAMC diagnosed him with bilateral hearing loss which was caused by service.  The most recent Boston, Massachusetts area VA treatment records are dated September 2012.  Additionally, the Veteran stated that he is currently receiving VA and private medical treatment related to his hearing loss. 

If the Veteran has since received additional relevant VA treatment for his claimed bilateral hearing loss, these records should be obtained.  VA's duty to assist includes obtaining records of relevant VA medical treatment.  38 U.S.C.A. § 5103A (c)(2); 38 C.F.R. § 3.159 (c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive, if not actual, knowledge of evidence generated by VA).

Furthermore, the April 2010 examiner was not able to provide an opinion regarding the Veteran's claimed tinnitus without resorting to mere speculation, because the Veteran described his tinnitus as intermittent and brief.  During his May 2017 hearing, the Veteran testified that his tinnitus has grown more constant since its onset.  Therefore, a new VA medical opinion, or if necessary, a new VA examination should be obtained to determine if his claimed disabilities are caused by or etiologically related to active duty.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain any outstanding VA treatment records, including treatment records from the Boston, Massachusetts VA healthcare system dated from January 2010 to the present, and associate them with the claims file.  All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file.

2.  The AOJ should request that the Veteran identify all of the private medical treatment received for the claimed disabilities.  The Veteran should be asked to provide names, addresses and dates of treatment by any private physician for any of the claimed disabilities.  Release of information forms should be provided by the Veteran.  Any identified records which have not been associated with the claim file should be obtained.  All efforts to obtain the identified record should be clearly documented in the claims file.  If any records are unavailable, the reason for the unavailability should be clearly documented in the file.

3.  After the requested evidentiary development has been completed, the AOJ should forward the claims file to an appropriate specialist for an opinion regarding hearing loss disability and tinnitus.  If, after review of the claims file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified. 

Following a review of the evidence of record, the examiner must provide an opinion in response to the following questions: 

(a)  It is at least as likely as not (i.e. probability of 50% or greater) that the Veteran has a left ear hearing loss disability or tinnitus that is caused by or etiologically related to active duty. 

(b).  It is at least as likely as not (i.e. probability of 50% or greater) that the Veteran has a left ear hearing loss disability or tinnitus that is either due or aggravated by the Veteran's service-connected right ear hearing loss disability.  

The examiner must provide a discussion of the rationale for all opinions rendered with consideration of the pertinent medical and lay evidence of record.

4.  After completing the development above, readjudicate the claims on appeal in light of all additional evidence received.  If any of the benefits sought on appeal are not granted, the Veteran should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


